UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ALTERNATIVE ENERGY PARTNERS, INC. (Name of small business issuer in its charter) FLORIDA 2860 26-2862564 (State or other jurisdiction of organization) (Primary Standard Industrial Classification Code) (Tax Identification Number) 2400 East Commercial Boulevard Suite 201 Fort Lauderdale, Florida 33308 (954) 351-2554 Richard P. Greene Business & Legal Support, Inc. 2400 E Commercial Blvd., Suite 201 Fort Lauderdale, Florida 33308 (954) 351-2552 (Address and telephone number of registrant's executive office) (Name, address and telephone number of agent for service) With copies to: Kimberly L. Graus, P.A. 4949 SR 64 E, PMB #141 Bradenton,
